GALBREATH, Judge
(dissenting).
I believe it would be a dangerous departure from well settled law to allow the State to argue its case twice. The only reason the plaintiff having the burden of proof in a lawsuit has for argument after the defendant has presented its theory and commentary on the case is to answer or respond to the propositions raised by such argument. Or, as the State points out in its brief, the established procedure in Tennessee is:
“The evidence being completed, the argument commences. The counsel having the affirmative, or that side upon which the onus probandi rests, is entitled to the opening and concluding argument. If there be but one on that side, he will be entitled to an opening and also a concluding argument. If there be several on each side, the order of argument is under the control of the court, but they are usually allowed to speak alternately. If, in the concluding argument, new authorities are adduced, the opposite party may comment on those authorities, but no more.” Caruthers’ History of a Lawsuit, 8th Edition, 1963, page 419.
The importance of argument in our adversary proceeding to settle disputes at law cannot be overemphasized. The right to be heard by counsel is so basic that it is firmly imbedded in both national and State constitutions. Article I, Section 9, Constitution of Tennessee; 6th Amendment, United States Constitution. Of course this right may be waived, and its exercise is in large measure controlled by the sound discretion of the trial court. Although the constitutional right to counsel inures to the accused in a criminal prosecution, there is no doubt that the State also has the basic right to be represented by counsel and the corresponding right to waive this right.
None of the above observations, while valid to this discussion, are involved in the case before us. The defendants exercised their right to waive argument by counsel. The State did not. It was properly permitted to present its argument and did so. This concluded its right to be heard unless and until it became necessary for a reply to be made to argument on behalf of the defendants.
It is recognized by all those associated in the practice of criminal law that the right of the State to rebut the argument of a defendant is a potent weapon in its arsenal to combat crime on behalf of its client, society itself. It is justified because the defendant in such a controversy is armed with the presumption of innocence with the burden on the State to overcome this weighty factor. To allow the State to have two arguments to one is thus considered proper. Or to allow it to have one argument to none in instances wherein the defendant does not deem it necessary to argue at all is permissible. But to allow the State to have two or more arguments to none is on its face discriminatory and violates the basic element of fairness that must permeate every criminal prosecution —or for that matter any prosecution, criminal or civil. In upholding this rule of practice in a civil case in which the plaintiff opened but did not consume the time allot-ed for argument and then insisted on using the remainder of the time after the defendant waived its right to argue, the Court of Appeals in an early case said:
“Presumably counsel for plaintiff exhausted all the time wanted in opening the case and saved the rest to reply to counsel for defense, and when counsel for the defense declined to argue the case, there was nothing to reply to.” White v. White, 9 Tenn.App. 654.
If this well settled rule of law and procedure is vital for the protection of the *853rights of a defendant sued in tort, it should certainly be preserved to protect the rights of those accused of crime.
I respectfully dissent.